Name: COMMISSION REGULATION (EC) No 2105/95 of 1 September 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 2 . 9 . 95 [ EN ] Official Journal of the European Communities No L 207/5 COMMISSION REGULATION (EC) No 2105/95 of 1 September 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 1740/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 2 September 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 September 1995 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 . (2) OJ No L 167, 18 . 7. 1995, p. 10. 0 OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 22, 31 . 1 . 1995, p. 1 . No L 207/6 EN Official Journal of the European Communities 2. 9 . 95 ANNEX to the Commission Regulation of 1 September 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 35 052 41,3 512 186,0 060 80,2 600 64,4 066 41,7 624 103,8 068 32,4 999 108,8 204 50,9 0808 10 92, 0808 10 94, I 212 117,9 0808 10 98 039 79,3 624 75,0 064 79,3 999 62,8 388 58,7 0707 00 25 052 70,1 400 56,5 053 166,9 508 68,4 060 61,0 512 48,9 066 53,8 524 53,3 068 60,4 528 43,7 I 204 49,1 800 61,4 624 207,3 804 82,4 999 95,5 999 63,2 0709 90 79 052 55,6 0808 20 57 052 86,1 204 77,5 388 79,6 624 196,3 512 89,7 I 999 109,8 528 84,1 0805 30 30 388 63,9 l 800 55,8 I 512 93,0 804 112,9 520 53,8 999 84,7 I 524 60,1 0809 30 41 , 0809 30 49 052 56,5 528 65,0 220 121,8 600 54,7 624 106,8 624 78,0 999 95,0 999 66,9 0809 40 30 064 69,2 0806 10 40 052 88,6 066 67,2 I 066 49,4 068 70,9 220 110,8 624 174,3 400 135,3 676 68,6 \ 412 132,4 999 90,0 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12 . 1994, p. 17). Code '999' stands for 'of other origin .